10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
SFR INVESTMENTS POOL 1, LLC, Case No.: 2:15-cv-00806-APG-NJK
Plaintiff Order Granting Motion to Lift Stay
V. [ECF No. 56]

FEDERAL HOME LOAN MORTGAGE
CORPORATION, et al.,

Defendants

 

 

 

 

IT IS ORDERED that the motion to lift stay (ECF No. 56) is GRANTED. The stay in
this case is lifted for all purposes. Within 60 days of the date of this order, the parties shall
meet and confer as defined by Local Rule IA 1-3(f) regarding (1) a proposed scheduling order,
(2) what discovery needs to be conducted, (3) what viable claims and defenses remain in the case
in light of recent decisions from the Supreme Court of Nevada, and (4) the issues the parties
intend to raise in any dispositive motion the parties anticipate filing within the next 90 days. If
discovery closed before the stay was entered, the court will not reopen discovery absent
extraordinary circumstances. A client representative must attend the meet and confer, either
in person or by telephone.

Within ten days after the meet-and-confer, the parties shall file a proposed scheduling
order. Any dispositive motion filed within the next 90 days must contain a declaration by the
movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good

faith efforts, the issues raised in the motion could not be resolved. LR JA 1-3(f)(2).

DATED this 26th day of August, 2019. C] 4

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
